               Case 18-16248-MAM             Doc 280       Filed 11/20/20        Page 1 of 22




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
                                    www.flsb.uscourts.gov

In re:                                                               Case No. 18-16248-BKC-MAM
                                                                     Chapter 7
CHANCE & ANTHEM, LLC,

      Debtor.
____________________________________/

               CHAPTER 7 TRUSTEE ROBERT C. FURR’S MOTION
              TO SUBSTANTIVELY CONSOLIDATE NON-DEBTORS
              (I) SOVEREIGN GAMING & ENTERTAINMENT, LLC;
            (II) FLORIDA’S ASSOCIATION OF COMMUNITY BANKS
     AND CREDIT UNIONS, INC.; AND (III) SYMPATICO EQUINE RESCUE, INC.

         Plaintiff, Robert C. Furr (the “Trustee” or “Plaintiff”), not individually, but as Chapter 7

Trustee of the bankruptcy estate of the Debtor Chance & Anthem, LLC (“Debtor” or “C&A”),

by and through undersigned counsel, files this Motion to Substantively Consolidate Non-Debtors

(i) Sovereign Gaming & Entertainment, LLC (“Sovereign”); (ii) Florida’s Association of

Community Banks and Credit Unions, Inc. (“FLACC”); and (iii) Sympatico Equine Rescue, Inc.

(“Sympatico”) (the “Motion”), and says:

                                               INTRODUCTION

         By this Motion, the Trustee seeks the entry of an Order substantively consolidating

Sovereign, FLACC and Sympatico into the Debtor’s bankruptcy estate. This Motion arises from

the Trustee’s proposed Settlement with the Siskind Parties [ECF No. 277] (the “Siskind

Settlement”). The Siskind Settlement, if approved, provides for the consent of the Siskind

Parties1 to the substantive consolidation of non-debtors Sovereign, FLACC and Sympatico with


1
  The Siskind Parties are (i) Jeffrey Siskind (“Siskind”); (ii) Tanya Siskind (“T. Siskind”); (iii) Siskind Legal
Services, LLC (“Siskind Legal”); (iv) Second Siskind Family Trust (“Siskind Trust”); (v) CannaMed
Pharmaceuticals; LLC (“CannaMed”); (vi) Sovereign Gaming & Entertainment, LLC (“Sovereign”); (vii) Florida’s
Association of Community Banks and Credit Unions, Inc. (“FLACC”); and (viii) Sympatico Equine Rescue, Inc., a
Florida Corporation (“Sympatico,” and collectively, the “Siskind Parties”).
              Case 18-16248-MAM            Doc 280       Filed 11/20/20      Page 2 of 22




the Debtor’s bankruptcy Estate. See Siskind Settlement at ¶2.

        The Trustee will provide notice of the proposed substantive consolidation to all known

creditors of the Debtor and Sovereign, FLACC and Sympatico. The Trustee’s Motion to

Approve the Siskind Settlement is scheduled for hearing on December 15, 2020 at 10:00

a.m. The Trustee respectfully the Court consider this Motion at the same time.

                            FACTS SUPPORTING THE RELIEF REQUESTED

A.      The Debtor and this Bankruptcy Case.

        1.      On January 29, 2018 (the “Petition Date”) the Debtor, Chance and Anthem, LLC

(“Debtor”) filed a voluntary petition for relief under Chapter 7 of the Bankruptcy Code

(the“Petition”) in the United States Bankruptcy Court for the District of Maryland (the

“Maryland Bankruptcy Court”), in the matter styled In re Chance & Anthem, LLC, Case No. 18-

11168-TJC (the “Bankruptcy Case”).

        2.      On May 24, 2018, the Bankruptcy Court for the District of Maryland entered its

Memorandum and Order Transferring Venue to the Bankruptcy Court for the Southern District

of Florida (the “Transfer Order”)[ECF No. 73], transferring the Bankruptcy Case to this Court.

        3.      On May 25, 2018, the Plaintiff, Robert C. Furr, was duly appointed and is the

acting Chapter 7 Trustee of the Debtor’s bankruptcy estate (the “Estate”) [ECF No. 76].

        4.      On August 6, 2019, the Trustee commenced an adversary proceeding to Avoid

and Recover Avoidable Transfer and For Other Relief (Case No. 19-01298-MAM, ECF No. 1)

against the Siskind Parties (among others)2. The parties have fully litigated the adversary

proceeding. The Court has considered and denied cross-motions for summary judgment, and

there are over 400 docket entries addressing the disputed issues in this adversary case. The first

day of trial was scheduled in the adversary proceeding on October 28, 2020. The Siskind Parties

2
 On March 18, 2020, the Court approved the Trustee’s settlement with the remaining adversary defendants.[ECF
No. 242]
                                                  2
             Case 18-16248-MAM          Doc 280     Filed 11/20/20     Page 3 of 22




and the Trustee reached a settlement, which remains subject to bankruptcy court approval.

       5.      The Siskind Settlement, among other things, provides for the Siskind Parties’

consent to the substantive consolidation of non-debtors Sovereign, FLACC and Sympatico:

            Substantive Consolidation. The Settling Parties shall agree and consent to
            the entry of an order of the Bankruptcy Court substantively consolidating non-
            Debtors FLACC, Sympatico and Sovereign into the Debtor’s Estate effective
            as of the Petition Date, provided however that Sovereign’s independent claims
            against the defendants in the matter of Judith Siskind and Sovereign Gaming
            & Entertainment, LLC v. Robert Gibson et al., Case No. 2019-CA-006159
            (15th Judicial Circuit of Florida) shall be retained by Judith Siskind or her
            assignee and shall not become property of Sovereign’s bankruptcy estate upon
            substantive consolidation.

See Siskind Settlement at ¶2.

B.     The Entities Proposed to be Substantively Consolidated.

       6.      The Trustee proposes to substantively consolidate Sovereign, Sympatico and

FLACC (the “Subcon Entities”) with the Debtor’s bankruptcy estate. The Subcon Entities and

the Debtor have, at relevant times, been under the same common ownership and control, and

jointly operated their financial affairs. The Debtor and the Subcon Entities operated in a manner

that has resulted in the creditors of the Subcon Entities asserting claims against the Debtor

representing $3 million in creditor funds. Accordingly, the requested substantive consolidation

of the Subcon Entities will streamline and enhance recoveries for the benefit of creditors and

eliminate unnecessary duplication.

       7.      Furthermore, the requested relief is amply supported by governing case law and

frequently deployed by Courts in this district under similar circumstances.

       8.      The financial affairs of the Debtor and the Subcon Entities are inextricably

intertwined. The financial reconstruction of the books and records of the Debtor reveal that

creditor funds were deployed in connection with the Subcon Entities and vice versa.

       9.      Additionally, the following parties have asserted claims against the Debtor arising

                                              3
             Case 18-16248-MAM           Doc 280     Filed 11/20/20     Page 4 of 22




from the relationship between the Debtor and the Subcon Entities (i) Richard Neff [Claim No. 2,

$525,000] (the “Neff Claim”); (ii) Carl Stone [Claim No. 5, $800,000] (the “Stone Claim”); (iii)

Fredrick Volkwein [Claim No. 3 of Sarneil Associates, LLC filed c/o Fredrick Volkwein,

$669,124] (the “Volkwein Claim”); and (iv) Christopher George [Claim No. 4, $2,000,000] (the

“George Claim,” and collectively, the “Related Claims”).

       10.       The Trustee’s forensic professionals have identified and analyzed significant

connections between the Debtor and the Subcon Entities. For example, the Related Claims

represent, in part, funds that were transferred through the Subcon Entities and the Debtor. It

does not appear that these transfers were documented by promissory notes with stated terms.

       11.       Additionally, the Trustee has made the following observations concerning the

financial affairs of the Debtor and the Subcon Entities, all of which support substantive

consolidation:

       a.        Each Subcon Entity was a separate legal entity and each had its own bank
                 account;
       b.        The banking activity of FLACC and Sympatico do not reflect activity consistent
                 with their stated corporate purposes;
       c.        The Debtor and Subcon Entity had the same signatory to the bank accounts;
       d.        A substantial portion of the banking activity of the Debtor and the Subcon Entity
                 are transfers between the Subcon Entities and other entities controlled by the same
                 parties;
       e.        The banking activity of the Debtor and the Subcon Entities reflect checks made
                 payable to cash, deposits of cash and withdrawals in the total amount of hundreds
                 of thousands of dollars and no registers, ledgers or receipts have been provided
                 that document the use of the funds and purpose or nature of the transactions;
       f.        There are numerous banking transfers between the Debtor and the Subcon Entities
                 that are not evidenced by notes, agreements or other documents evidencing the
                 business purpose or terms of the transactions;
       g.        The Debtor and the Subcon Entities conducted financial transactions on behalf of
                 each other without agreements, ledgers or other documents evidencing the nature
                 and terms of the transactions; and,
       h.        The Debtor and the Subcon Entities did not maintain ledgers or registers of the
                 amounts due to/due from each entity.

                                               4
                Case 18-16248-MAM         Doc 280     Filed 11/20/20     Page 5 of 22




C.        Substantive Consolidation Provides Benefits and Avoids Harm

          12.    The benefits of substantive consolidation of the Subcon Entities are significant.

Substantive consolidation will streamline the liquidation of assets and subsequent distribution

scheme as well as the prosecution of litigation claims. Procedural efficiency will be realized in

bringing the Subcon Entities into this bankruptcy and all creditors will directly benefit from this

efficiency in that the process will be streamlined and simplified and professionals’ fees will be

reduced.

          13.    Substantive consolidation will also provide benefits relative to the claims process.

To the extent some creditors have multiple duplicative claims against the Debtor and the Subcon

Entities, all such creditors will be on “equal footing” with other creditors of the Debtor’s estate

and will be paid from a single pot. Substantive consolidation will likewise streamline litigation

claims.

          14.    Moreover, substantive consolidation avoids the need for the determination, filing

and prosecution of inter-company claims, which would be expensive and time consuming.

Substantive consolidation will also permit the for the prosecution of avoidance actions that may

be brought by each of the Subcon Entities, which in turn, presents a significant benefit for all

creditors and avoids a harm that would otherwise result from competing claims. Due to the

interrelatedness of the transfers that appear to have been orchestrated by Siskind through the

Debtor and the Subcon Entities, the value of avoidance claims will likely be meaningfully

enhanced by substantive consolidation.

          15.    Substantive consolidation will also ensure that the costs associated with

prosecuting claims, such as forensic accounting fees for avoidance actions, will be paid from the

consolidated estate, thereby preventing a scenario where the Subcon Entities might be unable to

                                                5
             Case 18-16248-MAM           Doc 280      Filed 11/20/20    Page 6 of 22




fund the costs of pursuing a particular litigation claim.

       16.     The Trustee believes that the substantive consolidation of the Debtor’s estate with

the Subcon Entities will result in a greater likelihood of recoveries for the benefit of their mutual

creditors.

                                   MEMORANDUM OF LAW

A.     The Standard for Substantive Consolidation

        Substantive consolidation is appropriate when “the economic prejudice of continued

debtor separateness” outweighs “the minimal prejudice that substantive consolidation might

cause.” Eastgroup Properties v. Southern Motel Assoc., Ltd., 935 F.2d 245, 249 (11th Cir.

1991); In re Murray Industries, 119 B.R. 820, 829 (Bankr. M.D. Fla. 1990). Where, as here,

there is a comingling of funds among entities, a disregard of corporate formalities, operations as

if a single entity, significant financial and operational decisions being made by the same

individual for all entities and arbitrary allocation of monies among the entities and to third

parties, a case is clearly ripe for substantive consolidation. See Murray Industries, 119 B.R. at

829-830.

        As established by the Eleventh Circuit Court of Appeals in Eastgroup Properties,

bankruptcy courts, by virtue of their general equitable powers, have the power to order

substantive consolidation of multiple debtors.         Eastgroup Properties, 935 F.2d at 248.

“Consolidation involves the pooling of the assets and liabilities of two or more related entities;

the liabilities of the entities involved are then satisfied from the common pool of assets created

by consolidation.” Id. “Substantively consolidating debtors’ claims simplifies the administration

of interrelated bankruptcies by eliminating inter-company claims between related debtors and

amalgamating duplicative claims ‘filed against related debtors by creditors uncertain as to where

the liability should be allocated.’” In re Pearlman, 462 B.R. 849, 853 (Bankr. M.D. Fla. 2012).

                                               6
             Case 18-16248-MAM           Doc 280     Filed 11/20/20     Page 7 of 22




       The test for substantive consolidation requires a showing that “(1) there is substantial

identity between the entities to be consolidated; and (2) consolidation is necessary to avoid some

harm or to realize some benefit.” Eastgroup Properties, 935 F.2d at 249. “Once the proponent

has made this prima facie case for consolidation, the burden shifts to an objecting creditor to

show that (1) it has relied on the separate credit of one of the entities to be consolidated; and (2)

it will be prejudiced by substantive consolidation.” Id.

B.     The Vecco Construction Factors Support Substantive Consolidation.

       The Eleventh Circuit suggested a number of factors that a proponent for consolidation

could utilize to frame its argument, including the following factors outlined in In re Vecco

Construction Industries, Inc.:

       a.      The presence or absence of consolidated financial statements,
       b.      The unity of interests and ownership between various corporate entities,
       c.      The existence of parent and intercorporate guarantees on loans,
       d.      The degree of difficulty in segregating and ascertaining individual assets and
               liabilities,
       e.      The existence of transfers of assets without formal observance of corporate
               formalities,
       f.      The commingling of assets and business functions, and
       g.      The profitability of consolidation at a single physical location.

4 B.R. 407, 410 (Bankr. E.D. Va. 1980). In discussing the Vecco Construction factors and others

that might be presented in support of substantive consolidation, the Eleventh Circuit stressed that

they were only examples and that “[n]o single factor is likely to be determinative in the court’s

inquiry.” Eastgroup Properties, 935 F.2d at 250.

       Utilizing these factors, the Eleventh Circuit in Eastgroup Properties determined that the

Chapter 7 trustee had presented sufficient evidence to establish a prima facie case for

consolidation of the two debtor entities in that case, GPH and SMA. In evaluating whether

consolidation was necessary to avoid some harm or to realize some benefit, the court noted

certain factors that are also present here: that GPH had probably paid some of the unsecured

                                               7
             Case 18-16248-MAM           Doc 280     Filed 11/20/20     Page 8 of 22




obligations of SMA without being contractually obligated to do so, that consolidation would help

see to it that GPH’s creditors would not be harmed by that action, and that GPH’s creditors

would benefit “because a larger portion of each of their claims will be paid than if consolidation

did not occur - both because their claims would be paid from the larger pool of assets resulting

from consolidation and because substantive consolidation eliminates claims that either debtor has

against the other.” Id. at 251.

        The same is true here. The Debtor and Subcon Entities have likely paid the unsecured

obligations of each other without being contractually obligated to do so, that consolidation would

help see to it that their creditors would not be harmed by that action, and that their creditors will

benefit from the potential creation of a larger pool of assets resulting from consolidation and it

will eliminate claims that either entity has against the other. Furthermore, the Subcon Entities

were used in a manner that resulted in the Related Claims being filed against the estate.

Substantive consolidation will permit the Trustee to seek recoveries that may issue from the

Subcon Entities if consolidated.

C.      The Substantive Consolidation of Non-Debtor Entities

        While the Trustee recognizes that there is a split of authority as to whether a bankruptcy

court has the authority to substantively consolidate non-debtors’ assets and liabilities into a

bankruptcy debtor’s estate, it has been routinely approved by other bankruptcy courts in the

Southern District of Florida and elsewhere, including the court in In re S & G Financial Services

of South Florida, Inc., 451 B.R. 573 (Bankr. S.D. Fla. 2011), whose analysis is particularly

helpful.

        In S & G Financial, the Chapter 7 trustee filed an adversary proceeding seeking to

substantively consolidate the debtor with two non-debtor entities. The considerations in support

of the trustee’s arguments are similar to the factors present here, including the transfer of assets

                                               8
             Case 18-16248-MAM           Doc 280     Filed 11/20/20     Page 9 of 22




between the debtor and the non-debtors without observing corporate formalities, the comingling

of assets and business functions between the debtor and the non-debtors, and the debtor and non-

debtors having a sole common principal, owner and manager. As a result, the S & G Financial

trustee argued that equity dictated their consolidation.

       In rendering its decision, the S & G Financial court addressed the split among courts

regarding substantive consolidation of debtor and non-debtor entities. It noted that, while the

Ninth Circuit in Bonham v. Compton (In re Bonham), 229 F.3d 750 (9th Cir. 2000) was the only

federal circuit to hold that a court could order substantive consolidation of such entities, there

was full support for that holding to be found in the Supreme Court’s decision in Sampsell v.

Imperial Paper and Color, Corp., 313 U.S. 215 (1941), “[t]he seminal case on substantive

consolidation.” Id. at 580. In Sampsell, the Supreme Court held that a bankruptcy referee

properly ruled that the property of a non-debtor corporation was property of the bankruptcy

estate of its debtor principal shareholder, noting that “mere legal paraphernalia will not suffice to

transform into a substantial adverse claimant a corporation whose affairs are so closely

assimilated to the affairs of the dominant stockholder that in substance it is little more than his

corporate pocket.” Id. (quoting Sampsell, 313 U.S. at 218).

       The S & G Financial court, referencing cases cited by the non-debtor defendants who

argued against substantive consolidation in the underlying adversary proceeding, explained that

the courts in those cited cases viewed “the application of the substantive consolidation remedy

over non-debtors as an impermissible use of the court’s equitable power to take jurisdiction over

a non-debtor without express statutory authority to do so.” The S & G Financial court disagreed:

       Conflating jurisdiction with power obscures the issue. The Eleventh Circuit, as
       well as many other circuit courts, has recognized that a bankruptcy court’s
       jurisdiction over non-debtors can be quite broad. In Miller v. Kemira, Inc. (In re
       Lemco Gypsum, Inc.), 910 F.2d 784, 788 (11th Cir. 1990), the court held that the
       bankruptcy court has jurisdiction over any proceeding relating to bankruptcy if

                                               9
            Case 18-16248-MAM          Doc 280     Filed 11/20/20     Page 10 of 22




       “the outcome of the proceeding could conceivably have an effect on the estate
       being administered in bankruptcy.” Moreover, “the proceeding need not
       necessarily be against the debtor or the debtor’s property.” Id. at 788.

Id. at 582-583. The bankruptcy court correctly concluded:

       [C]onsistent with the directive of Sampsell, it is well within this Court’s equitable
       powers to allow substantive consolidation of entities under appropriate
       circumstances, whether or not all of those entities are debtors in bankruptcy.
       Moreover, this Court holds that this Court has jurisdiction over non-debtor entities
       to determine the propriety of an action for substantive consolidation insofar as the
       outcome of such proceeding could have an impact on the bankruptcy case.

Id. at 582. In its opinion, the S & G Financial court emphasized the numerous other courts,

including bankruptcy courts in Florida and Georgia, that had expressly recognized a bankruptcy

court’s ability to substantively consolidate a debtor with a non-debtor entity, including In re

Alico Mining, Inc., 278 B.R. 586 (Bankr. M.D. Fla. 2002); Munford, Inc. v. TOC Retail, Inc., (In

re Munford, Inc.), 115 B.R. 390 (Bankr. N.D. Ga. 1990), Simon v. New Center Hospital (In re

New Center Hospital), 187 B.R. 560 (E.D. Mich. 1995), White v. Creditors Service Corp. (In re

Creditors Service Corp.), 195 B.R. 680 (Bankr. S.D. Ohio 1996), and Bracaglia v. Manzo (In re

United Stairs Corp.), 176 B.R. 359 (Bankr. D.N.J. 1995).

       In Munford, the debtor sought to substantively consolidate the estate’s assets with those

of two other non-debtor corporations. The bankruptcy court looked to Sampsell for a foundation,

through the Supreme Court’s affirmance of the bankruptcy referee’s decision to bring the

property of a non-debtor ‘alter ego’ corporation into the debtor’s bankruptcy estate. In denying

the non-debtor entities’ motion to dismiss the debtor’s complaint for substantive consolidation,

the Munford court recognized that,

       substantive consolidation may be based on a finding that it would be more
       equitable to all of the parties to allow consolidation under the circumstances of
       the case by showing that the affairs of the entities are inextricably intertwined or
       that creditors dealt with them as a single economic unit, and does not require a
       finding of fraud or intent to hinder, or delay creditors.


                                              10
              Case 18-16248-MAM         Doc 280     Filed 11/20/20     Page 11 of 22




Id. at 394 (internal citations omitted). The Munford court further reasoned that substantive

consolidation

        “must be predicated upon the estate’s right to property in the hands of someone
        else. That right is created by Bankruptcy Code § 541, however, which provides
        that property of the estate includes all legal and equitable interests of the estate
        and § 542, which requires that all estate property must be turned over to the
        trustee. Substantive consolidation is essentially a complex turnover proceeding
        because the debtor is asking the nondebtor affiliated entity to bring into the estate
        assets in which the debtor asserts an unseparable interest. As long as the debtor
        can satisfy the pleading requirements of substantive consolidation . . . then the
        debtor has correctly invoked its legal rights under these Code sections.

Id. at 398.

        In Alico Mining, the bankruptcy court, agreeing with Munford, recognized substantive

consolidation as an alternative means to bring a non-debtor’s assets into a debtor’s estate. 278

B.R. at 588-589. In support, it was argued by the creditor who filed the motion that both the

debtor and non-debtor were controlled and dominated by the same individual and that individual

determined what to do with the funds generated under an agreement for purchase of mining

rights between the debtor and non-debtor. The bankruptcy court determined that it had the power

to grant the requested relief under its general equitable powers. A more recent decision by a

California bankruptcy court similarly approved the substantive consolidation of non-debtor

entities with the debtors’ chapter 11 estates. Further, in In re SK Foods, LLP, 499 B.R. 809

(Bankr. E.D. Cal. 2013), the same individual owned or controlled the various debtor and non-

debtor entities, funds were regularly transferred between, among and diverted from those

entities, the debtor and non-debtor entities did not deal with each other at arm’s length, had

inextricably intertwined finances and their business affairs were “hopelessly entangled”.

        Here, as with S & G Financial and the other cases cited above, equity demands

substantive consolidation of the Subcon Entities with the Debtor. These entities are inextricably

intertwined in every aspect with the Debtor and there is no other rationale or equitable means to

                                               11
              Case 18-16248-MAM                Doc 280       Filed 11/20/20         Page 12 of 22




untangle the financial quagmire created by Siskind without bringing the Subcon Entitles into the

mix.

F.       No creditor can show (1) that it relied on the separate credit of any one Subcon
         Entity and also (2) that it will be prejudiced by substantive consolidation

         Having made a prima facie case for substantive consolidation, any objecting creditor has

the burden to show that “(1) it has relied on the separate credit of one of the entities to be

consolidated: and (2) it will be prejudiced by substantive consolidation.” Eastgroup, 935 F. 2d at

249. In this case, it is unlikely that any creditor would object to substantive consolidation.

While creditors may have assumed a certain value was attributable to either the Debtor or the

Subcon Entities, such perceived value was illusory.

         Even assuming that a creditor could meet the first prong of the Eastgroup test, the

creditor would not likely demonstrate that it will be prejudiced or harmed by substantive

consolidation. The only viable means to fairly, efficiently and, in a cost effective manner,

address issues respecting the creditors of the Debtor’s bankruptcy estate is to substantively

consolidate the Subcon Entities with the Debtor’s bankruptcy estate. The only prejudice to

creditors here would be to deny that relief.

                           NOTICE TO CREDITORS OF THE SUBCON ENTITIES

         The Trustee is providing notice of this Motion to all known creditors of the Subcon

Entities. The Trustee is also serving this Motion on the Debtor’s entire creditor matrix.

                                                  CONCLUSION

         For the foregoing reasons, the Court should enter an Order (i) substantively consolidating

the Subcon Entities effective as of the Debtor’s Petition Date3; and (ii) limiting any security


3
  The Trustee respectfully requests that the Court enter an order substantively consolidating the Subcon Entities with
the Debtor effective as of the Debtor’s Petition Date. This relief has been approved by numerous Courts. See In re
CLSF III IV, Inc. et al., Case No. Case 12-30081-EPK [ECF Nos. 561, 643, 673]; see also In re Baker & Getty Fin.
Servs., 974 F. 2d 712 (6th Cir. 1992); In re Auto-Train Corp., 810 F.2d 270 (D.C. Cir. 1987); In re Bonham, 229
F.3d 750 (9th Cir. 2000); In re S&G Fin. Servs., 451 B.R. 573 (Bankr. S.D. Fla. 2011).
                                                       12
            Case 18-16248-MAM           Doc 280      Filed 11/20/20   Page 13 of 22




interest of any creditor of each Subcon Entities strictly to the specific collateral held by such

creditor prior to substantive consolidation. The relief requested in this Motion, if approved, will

result in a substantial benefit to the Debtor’s bankruptcy estate.

       WHEREFORE, the Trustee respectfully requests the entry of an Order granting the relief

requested herein, and awarding any such further relief as the Court deems just and appropriate.

       Respectfully submitted this 20th day of November, 2020.

                                               GENOVESE JOBLOVE & BATTISTA, P.A.
                                               Counsel to the Chapter 7 Trustee
                                               100 S.E. 2nd Street, Suite 4400
                                               Miami, Florida 33131
                                               Tel.: (305) 349-2300
                                               Fax.: (305) 349-2310

                                               By:    /s/ Jesus M. Suarez
                                                      John H. Genovese, Esq.
                                                      Florida Bar No. 280852
                                                      Jesus M. Suarez, Esq.
                                                      Fla. Bar No. 60086
                                                      Barry P. Gruher, Esq.
                                                      Florida Bar No. 960993

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via CM/ECF notification upon all interested parties registered to receive electronic notification

on this matter and/or via U.S. Mail as indicated on the Service List below on this 20th day of

November, 2020.

                                               By: /s/ Jesus M. Suarez
                                                  Jesus M. Suarez, Esq.




                                               13
            Case 18-16248-MAM         Doc 280    Filed 11/20/20      Page 14 of 22




                                       SERVICE LIST


Served Via CM/ECF Notification


Robert C Furr
danderson@furrcohen.com, rcf@trustesolutions.net

John H Genovese, Esq on behalf of Plaintiff Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

John H Genovese, Esq on behalf of Trustee Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C. Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Philip B Harris on behalf of Defendant Advanced Avionics, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant CannaMed Pharmaceuticals, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated
philip@philipbharris.com

Philip B Harris on behalf of Defendant Second Siskind Family Trust
philip@philipbharris.com

Philip B Harris on behalf of Defendant Siskind Legal Services
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sovereign Gaming and Entertainment, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sympatico Equine Rescue, Inc.
philip@philipbharris.com


                                            14
            Case 18-16248-MAM         Doc 280     Filed 11/20/20    Page 15 of 22




Philip B Harris on behalf of Defendant Tanya Siskind
philip@philipbharris.com

Steven S Newburgh on behalf of Creditor 3485 Lago De Talavera Trust
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Carl Stone
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Christopher George
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor David Fiore
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Dianna George
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Frederick Volkwein
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Other Professional George W. Liebmann
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

David A Ray, Esq. on behalf of Creditor Carl Stone
dray@draypa.com, draycmecf@gmail.com;sramirez.dar@gmail.com;drabrams620@gmail.com

Jeffrey M Siskind on behalf of Debtor Chance & Anthem, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Interested Party Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Jesus M Suarez on behalf of Plaintiff Robert C. Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com


                                             15
           Case 18-16248-MAM         Doc 280     Filed 11/20/20   Page 16 of 22




Jesus M Suarez on behalf of Trustee Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Stuart A Young, Esq on behalf of Creditor 27120 Ocean Gateway, LLC
syoung@ybplaw.com

Stuart A Young, Esq on behalf of Creditor Alan Bias
syoung@ybplaw.com

Served Via U.S. Mail
To all parties on the attached mailing matrix.




                                            16
Case 18-16248-MAM   Doc 280   Filed 11/20/20   Page 17 of 22




                    EXHIBIT “A”
             Case 18-16248-MAM     Doc 280     Filed 11/20/20   Page 18 of 22




                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                           WEST PALM BEACH DIVISION
                               www.flsb.uscourts.gov

In re:                                                 Case No. 18-16248-BKC-MAM
                                                       Chapter 7
CHANCE & ANTHEM, LLC,
      Debtor.
____________________________________/

    ORDER GRANTING CHAPTER 7 TRUSTEE ROBERT C. FURR’S MOTION
TO SUBSTANTIVELY CONSOLIDATE NON-DEBTORS (I) SOVEREIGN GAMING &
ENTERTAINMENT, LLC; (II) FLORIDA’S ASSOCIATION OF COMMUNITY BANKS
   AND CREDIT UNIONS, INC.; AND (III) SYMPATICO EQUINE RESCUE, INC.

         THIS MATTER came before the Court on December 15, 2020 at __:__ a.m. upon the

Motion to Substantively Consolidate Non-Debtors (i) Sovereign Gaming & Entertainment, LLC

(“Sovereign”); (ii) Florida’s Association of Community Banks and Credit Unions, Inc.

(“FLACC”); and (iii) Sympatico Equine Rescue, Inc. (“Sympatico”) (the “Motion”) filed by

Robert C. Furr in his capacity of Chapter 7 Trustee of the bankruptcy estate of the Debtor

Chance & Anthem, LLC (the “Debtor” or “C&A”). The Court, having reviewed the file and the
            Case 18-16248-MAM           Doc 280      Filed 11/20/20      Page 19 of 22




Motion, and finding good cause for the relief requested therein, having heard argument of

counsel, and being otherwise duly advised in the premises,

       ORDERS as follows:

       1.      The Motion is GRANTED.

       2.      Sovereign Gaming & Entertainment, LLC, Florida’s Association of Community

Banks and Credit Unions, Inc. and (iii) Sympatico Equine Rescue, Inc. are substantively

consolidated with the Debtor’s bankruptcy estate effective as of the Debtor’s Petition Date of

January 29, 2018.

       3.      Further, the entry of this Order is without prejudice to any security interest held

by any creditor of each of the above entities, which interest shall be limited to the specific

collateral held by any such creditor as of the date of the entry of this Order.


Submitted by:
Jesus M. Suarez
GENOVESE JOBLOVE & BATTISTA, P.A.
100 Southeast Second Street, Suite 4400
Miami, Florida 33131
Telephone: (305) 349-2300
Facsimile: (305) 349-2310
Email: jsuarez@gjb-law.com

Copy furnished to:
Jesus M. Suarez, Esq., who shall serve a copy of this Order upon all parties in interest.




                                                19
                                 Case 18-16248-MAM      Doc 280          Filed 11/20/20   Page 20 of 22
Label Matrix for local noticing               27120 Ocean Gateway, LLC                       3485 Lago De Talavera Trust
113C-9                                        7745 Dawson Court                              c/o Sofiye Williams, Esq.
Case 18-16248-MAM                             Lake Worth, FL 33467-7719                      500 E. Broward Blvd.
Southern District of Florida                                                                 Suite 1710
West Palm Beach                                                                              Fort Lauderdale, FL 33394-3005
Fri Nov 20 16:32:28 EST 2020
Chance & Anthem, LLC                          Office of the US Trustee                       Sarenil Associates
3445 Santa Barbara Drive                      51 S.W. 1st Ave.                               c/o Zaretsky Law Group
Wellington, FL 33414-7269                     Suite 1204                                     1615 Forum Place. Suite 3-A
                                              Miami, FL 33130-1614                           West Palm Beach, FL 33401-2316


3485 Lago De Talavera Trust                   3GEN VC, LLC                                   ABK South Properties, LLC
c/o Sofiye Williams, PA                       c/o Gerald Cantor                              c/o George Booras, Esq.
500 E. Broward Blvd., Suite 1710              4000 Hollywood Boulevard #500-N                1371 Hill Ave
Fort Lauderdale, FL 33394-3005                Hollywood, FL 33021-1224                       Melbourne, FL 32940-6948


All Pro Pool Service                          Apostle Construction                           Bay Area Disposal
13557 Barberry Drive                          716 Naylor Mill Road                           POB 189
Wellington, FL 33414-8518                     Salisbury, MD 21801-1114                       Owings, MD 20736-0189



Beaver Tree Service                           Christopher George and Dianna George           (p)COMPTROLLER OF MAYLAND
POB 2476                                      c/o Dianna George                              BANKRUPTCY UNIT
Salisbury, MD 21802-2476                      6126 Park Lane W.                              301 W PRESTON ST ROOM 409
                                              Lake Worth, FL 33449-6620                      BALTIMORE MD 21201-2396


David Fiore and Carl Stone                    David Fiore, et al.                            Delmarva Power
c/o Carl Stone                                c/o Sofiye Williams, Esq.                      5 Collins Drive #2133
1714 Hunters Path Lane                        500 E. Broward Blvd.                           Mail Stop 84CP42
Pittsburgh, PA 15241-3153                     #1710                                          Carneys Point, NJ 08069-3600
                                              Fort Lauderdale, FL 33394-3005

Delmarva Power & Light Co.                    Edgar A. Baker, Jr., Esq.                      Frank R Zokaites
500 N Wakefield Dr Fl 2                       Wicomico County Department of Law              375 Golfside Dr
Newark, DE 19702-5440                         125 North Division Street, Room 101            Wexford PA 15090-9419
                                              Salisbury, MD 21801-5030


Frederick R. Volkwein                         Haynes Scaffolding & Supply, Inc.              Jeffrey M. Siskind
2727 Rosemary Avenue #3                       1210 Ortega Road                               3465 Santa Barbara Drive
West Palm Beach, FL 33407-5310                West Palm Beach, FL 33405-1077                 Wellington, FL 33414-7269



PTM Electric, Inc.                            Richard Barclay Neff Jr                        Richard Bell
16971 W. Hialeah Drive                        2760 Meadowlark Lane                           16192 Coastal Highway
Loxahatchee, FL 33470-3729                    West Palm Beach, Florida 33409-2019            Lewes, DE 19958-3608



Richard Bell                                  Richard Neff                                   Richard P. Zaretsky, Esq.
16192 Coastal Highway                         2760 Meadowlark Lane                           1615 Forum Place
Lewes, Delaware 19958-3608                    West Palm Beach, Florida 33409-2019            Suite 3A
                                                                                             West Palm Beach, FL 33401-2267
                                 Case 18-16248-MAM               Doc 280          Filed 11/20/20      Page 21 of 22
Sarenil Associates, LLC c/o Frederick Volkwe           Sovereign Gaming & Entertainment, LLC                State of Maryland DLLR
1615 Forum Place                                       3485 Lago De Talavera                                Division of Unemployment Insurance
Suite 3A                                               Wellington, FL 33467-1071                            1100 N. Eutaw Street, Room 401
West Palm Beach, FL 33401-2316                                                                              Baltimore, MD 21201-2225


Steven S. Newburgh, Esq.                               T.E. Smith & Son, Inc.                               Wellington 3445, LP
McLaughlin & Stern PLLC                                2043 Northwood Drive                                 375 Golfside Road
CityPlace Office Tower - Suite 1700                    Salisbury, MD 21801-7800                             Wexford, PA 15090-9419
525 Okeechobee Boulevard
West Palm Beach, FL 33401-6349

Alan Barbee                                            Alan Bias                                            Carl Stone
GlassRatner Advisory & Capital Group                   7745 Dawson Court                                    c/o Sofiye Williams PA
1400 Centrepark Blvd #860                              Lake Worth, FL 33467-7719                            500 E Broward Blvd., #1710
West Palm Beach, FL 33401-7421                                                                              Ft Lauderdale, FL 33394-3005


Christopher George                                     David Fiore                                          Dianna George
c/o Sofiye Williams, Esq.                              c/o Sofiye Williams, Esq.                            c/o Sofiye Williams PA
500 E. Broward Blvd.                                   500 E. Broward Blvd.                                 500 E. Broward Blvd., #1710
Suite 1710                                             Suite 1710                                           Ft Lauderdale, FL 33394-3005
Fort Lauderdale, FL 33394-3005                         Fort Lauderdale, FL 33394-3005

Frederick Volkwein                                     George W. Liebmann                                   Robert C Furr
c/o Richard P. Zaretsky, Esq.                          Law Offices of George W. Liebmann, P.A.              www.furrtrustee.com
1615 Forum Place, Suite 3A                             8 West Hamilton Street                               2255 Glades Road Ste 301E
West Palm Beach, FL 33401-2316                         Baltimore, MD 21201-5008                             Boca Raton, FL 33431-7383




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Comptroller of the Treasury
Compliance Division, Room 409
301 W. Preston Street
Baltimore, MD 21201




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)West Palm Beach                                     (d)27120 Ocean Gateway, LLC                          (d)27120 Ocean Gateway, LLC
                                                       7745 Dawson Court                                    7745 Dawson Court
                                                       Lake Worth, FL 33467-7719                            Lake Worth, FL 33467-7719



(d)3GEN VC, LLC                                        (d)ABK South Properties, LLC                         (d)All Pro Pool Service
c/o Gerald Cantor                                      c/o George Booras, Esq.                              13557 Barberry Drive
4000 Hollywood Boulevard #500-N                        1371 Hill Avenue                                     Wellington, FL 33414-8518
Hollywood, FL 33021-1224                               Melbourne, FL 32940-6948
                                 Case 18-16248-MAM      Doc 280       Filed 11/20/20     Page 22 of 22
(d)Apostle Construction                       (d)Bay Area Disposal                          (d)Beaver Tree Service
716 Naylor Mill Road                          POB 189                                       POB 2476
Salisbury, MD 21801-1114                      Owings, MD 20736-0189                         Salisbury, MD 21802-2476



(d)David Fiore, et al.                        (d)Frederick R. Volkwein                      (d)Haynes Scaffolding & Supply, Inc.
c/o Sofiye Williams, Esq.                     2727 Rosemary Avenue #3                       1210 Ortega Road
500 E. Broward Blvd. #1710                    West Palm Beach, FL 33407-5310                West Palm Beach, FL 33405-1077
Fort Lauderdale, FL 33394-3005


(d)PTM Electric, Inc.                         (u)Sovereign Gaming & Entertainment, LLC      (d)T.E. Smith & Son, Inc.
16971 W. Hialeah Drive                        INVALID ADDRESS PROVIDED                      2043 Northwood Drive
Loxahatchee, FL 33470-3729                                                                  Salisbury, MD 21801-7800



(d)Frank R. Zokaites                          (d)Jeffrey M Siskind                          (d)Jeffrey M Siskind
375 Golfside Dr                               3465 Santa Barbara Drive                      3465 Santa Barbara Drive
Wexford, PA 15090-9419                        Wellington, FL 33414-7269                     Wellington, FL 33414-7269



End of Label Matrix
Mailable recipients      44
Bypassed recipients      18
Total                    62
